Citation Nr: 0510953	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-35 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to a rating in excess of 20 percent for 
mechanical back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1985 to November 1989.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal of a December 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Anchorage, Alaska.  In his 
December 2003 substantive appeal the veteran requested a 
hearing before a Veterans Law Judge.  He was scheduled for 
such hearing on April 15, 2004.  In March 2004 he advised the 
Board that he would not be able to attend the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  All pertinent 
notice requirements of the VCAA and implementing regulations 
appear to be met.  

A November 2001 letter from a private physician to The 
Department of Labor and Work Force Development, Division of 
Vocational Rehab, "Social Security Disability Determination 
Service," shows that the physician was responding to a 
recent request concerning a claim made by the veteran for 
disability benefits.  Medical records considered in the 
adjudication of a Social Security Administration (SSA) 
disability claim are not associated with the veteran's claim 
file, and there is no indication of an attempt to obtain such 
records.  Such records may contain information pertinent to 
the veteran's claims, and VA is required to obtain them.  
Where it is asserted that pertinent records are in existence 
and are in the possession of SSA, such records are 
constructively of record.

Regarding the claims seeking service connection claims for 
hearing loss, on August 1985 examination on service 
enlistment, left ear audiometry showed a 55 decibel puretone 
threshold at 4000 Hertz.  In August 1988 (at the time the 
veteran's hearing acuity was last tested in service) (a 
service separation examination was apparently not conducted), 
left ear audiometry revealed a puretone threshold of 60 
decibels at 4000 Hertz.  There is no medical opinion as to 
whether the increase in the puretone threshold is meaningful.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from SSA a copy 
of their decision regarding the veteran's 
claim for disability benefits, as well as 
copies of the medical records considered 
by SSA in making that determination.  If 
such records are unavailable because they 
have been lost or destroyed, it should be 
so noted for the record.

2.  The veteran should be afforded a VA 
audiological evaluation (with audiometric 
studies) to determine whether his pre-
existing left ear hearing loss was 
aggravated during his active duty.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should opine 
(a) whether the veteran's left ear 
hearing loss was aggravated during 
service (which contemplates an increase 
in severity beyond natural progression) 
and (b) whether it is at least as likely 
as not (50 percent or more likelihood) 
that any current left or right hearing 
loss began during or is causally related 
to service or any incident therein.  The 
examiner is should explain the rationale 
for all opinions given.
3.  The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case (SSOC) and give the 
veteran and his representative the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further review, if otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


